FILED
                              NOT FOR PUBLICATION                            NOV 24 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JINJU ZHAO,                                       No. 12-71846

               Petitioner,                        Agency No. A088-125-411

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Jinju Zhao, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). Our jurisdiction is


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006).

We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that Zhao’s

experiences in China, even considered cumulatively, did not rise to the level of

persecution. See Gu v. Gonzales, 454 F.3d 1014, 1019-21 (9th Cir. 2006) (record

did not compel the conclusion that petitioner suffered past persecution).

Substantial evidence also supports the agency’s determination that Zhao failed to

establish an objectively reasonable fear of future persecution. See id. at 1022

(petitioner failed to present “compelling, objective evidence demonstrating a well-

founded fear of persecution”). We reject Zhao’s contention that the agency did not

analyze her claim sufficiently. We also reject Zhao’s pattern or practice of

persecution claim. See Wakkary v. Holder, 558 F.3d 1049, 1060-61 (9th Cir.

2009). We lack jurisdiction to consider the disfavored group claim Zhao makes

because she failed to raise it to the agency. See Barron v. Ashcroft, 358 F.3d 674,

678 (9th Cir. 2004) (petitioner must exhaust claims in administrative proceedings

below). Thus, Zhao’s asylum claim fails.

      Because Zhao failed to establish eligibility for asylum, her withholding of

removal claim necessarily fails. See Zehatye, 453 F.3d at 1190.


                                          2                                       12-71846
      Finally, substantial evidence supports the agency’s denial of Zhao’s CAT

claim because Zhao failed to establish it is more likely than not she would be

tortured by or with the consent or acquiescence of the government if returned to

China. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). We lack

jurisdiction to consider any contention by Zhao regarding torture due to violation

of China’s exit laws because Zhao did not raise this to the agency. See Barron,
358 F.3d at 678.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                      12-71846